Case: 1:20-cv-01423-JG Doc #: 5 Filed: 07/23/20 1 of 2. PageID #: 86



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                           :
BERNARD WEATHERSBEE                        :               CASE NO. 1:20-cv-01423
                                           :
           Petitioner,                     :               OPINION & ORDER
                                           :               [Resolving Doc. 4]
vs.                                        :
                                           :
DAVID GRAY,                                :
                                           :
           Respondent.                     :
                                           :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On June 29, 2020, Petitioner Weathersbee petitioned for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. 1 On July 16, 2020, Weathersbee moved to transfer the case

to the Southern District of Ohio. 2

       Petitioner Weathersbee says that his petition should be transferred because the

jurisdiction in Southern District of Ohio is proper. 3 In support of transfer he cites 18 U.S.C.

§ 3237 and this Court’s recent transfer order in Jones v. Dewine, a § 1983 case. 4 Neither

the statute or the cited case concern jurisdiction over a state prisoner’s habeas action, so

neither is applicable here.

       When a state prisoner files a habeas action under § 2254 in a state that has more

than one federal district court, the district in which he is in custody and the district within

which his state-court of conviction resides share concurrent jurisdiction. 5 Here, Petitioner


       1
         Doc. 1.
       2
         Doc. 4.
       3
         Id. at 2.
       4
         Id. (citing Jones v. Dewine, No. 5:20-cv-00981-JG (N.D. Ohio June 29, 2020), ECF No. 4).
       5
         Turner v. Miller, No. 5:16 CV 425, 2016 WL 6496282, at *2 (N.D. Ohio Oct. 4, 2016) (citing Rumsfeld v.
 Case: 1:20-cv-01423-JG Doc #: 5 Filed: 07/23/20 2 of 2. PageID #: 87

Case No. 1:20-cv-01423
Gwin, J.

was convicted in the Trumbull County Court of Common Pleas. 6 Trumbull County is

within the Northern District of Ohio. 7 Therefore, the Northern District of Ohio may

exercise jurisdiction over Weathersbee’s habeas petition.

         For the foregoing reasons, the Court DENIES Petitioner’s motion to transfer.



         IT IS SO ORDERED.


Dated: July 23, 2020                                             s/       James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




Padilla, 542 U.S. 426, 443, 447 (2004)).
         6
             Doc. 1 at 1.
         7
          See Counties Served by Division, United States District Court, Northern District of Ohio,
https://www.ohnd.uscourts.gov/counties-served-division (last visited July 23, 2020).

                                                           -2-
